Order entered April 23, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-01092-CR

                                  KENNETH WATTS, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F17-76274-R

                                            ORDER
        Before the Court are appellant’s April 18, 2019 motions to accept his tendered brief and

to supplement the record. The Court GRANTS both motions. We ORDER appellant’s brief

filed as of the date of this order.

        We ORDER Official Court Reporter Joseph E. Phillips to file, within FOURTEEN

DAYS of the date of this order, a complete copy of the video exhibit admitted into evidence as

State’s Exhibit 2.

        We DIRECT the Clerk to transmit a copy of this order, by electronic transmission, to

Official Court Reporter Joseph E. Phillips and to counsel for the parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE